UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6670



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY GERALD WHITE, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:03-cr-00375-WDQ)


Submitted: September 28, 2006              Decided: October 6, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Gerald White, Sr., Appellant Pro Se.     Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Gerald White, Sr., appeals the district court’s

order denying his motion for production of grand jury   transcripts

pursuant to Fed. R. Crim. P. 6(e).   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. United States v. White, No. 1:03-cr-

00375-WDQ (D. Md. Mar. 22, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -